  Case 15-42331      Doc 51    Filed 12/10/18 Entered 12/10/18 14:53:40          Desc Main
                                 Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                         Chapter 13 No.     15-42331
Wojciech Rzucidlo and Violetta Rzucidlo                  Judge     Jacqueline P. Cox


                                        Debtors

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

       PLEASE TAKE NOTICE that on December 10, 2018, I filed the attached Response to
Notice of Final Cure, a copy of which is hereby served upon you.

                                           /s/ Matthew C. Abad

                                    Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtors by depositing same in the United States mail at 150 N
Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on December 10, 2018 with proper postage
prepaid and on the other listed parties via ECF notification.


                                                   /s/ Matthew C. Abad
                                                   Matthew C. Abad ARDC# 6257858

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.2058
  Case 15-42331       Doc 51   Filed 12/10/18 Entered 12/10/18 14:53:40   Desc Main
                                 Document     Page 2 of 2


SERVICE LIST

Wojciech Rzucidlo and Violetta Rzucidlo
4942 N Greenwood Ave
Norridge, IL 60706

Tom Vaughn
55 E. Monroe Street
Suite 3850
Chicago, IL 60603

Nathan E Curtis
Geraci Law L.L.C.
55 E. Monroe St. Suite #3400
Chicago, IL 60603
